DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 23 and October 14, 2020 and July 30, 2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 – 20 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Magid et al. (WO2017/016880 A1 as cited by US 2019/0336571).
Regarding claims 1 – 4 and 19 – 20, Magid teaches methods for treating disorders characterized by symptoms including stress, irritability, aggression, motor restlessness, nail biting, anxiety, dissociative symptoms (0009, 0016-00025) (symptoms of stress as disclosed by applicant, specification 0038-0039), wherein the method comprises administering botulinum neurotoxin (BoNT) type A or B (0001-0002, 0007, claims).
Regarding claims 5 – 7, the BoNT is administered by local injection to the face of the patient to relac or paralyze the muscles (manipulates facial muscles) (0002).
Regarding claim 8, 30 units are administered (example 2).
Regarding claim 9, Magid teaches symptoms include the way in which one perceives, thinks or feels about others and as well as self image and sense of self (0012 – 0025)
Regarding claims 10 – 14 and 16 – 18, Magid teaches the methods for treating PTSD and its symptoms wherein 30 units of BoNT A is injected into corrugator supercillii and procerus muscle (example 5).
Regarding claim 15, the BoNT may be administered by topical application, or transdermally (0008).
The reference anticipates the claimed subject matter.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699